Opinion issued December 3, 2009










In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00650-CV




TRIALS 240 LP, COMMONLY KNOWN TO THE DEFENDANT AS
THREE PROPERTIES LTD,  Appellant

V.

HARRIS COUNTY APPRAISAL DISTRICT AND THE APPRAISAL
REVIEW BOARD OF HARRIS COUNTY APPRAISAL DISTRICT, 
Appellees




On Appeal from the 281st District  Court
Harris County, Texas
Trial Court Cause No. 2007-64355




MEMORANDUM OPINIONAppellant has neither established indigence, nor paid all the required fees.  See
Tex. R. App. P. 5 (requiring payment of fees in civil cases unless indigent), 20.1
(listing requirements for establishing indigence); see also Tex. Gov’t Code Ann. §§
51.207 (Vernon 2005), 51.208 (Vernon Supp. 2009); 51.941(a) (Vernon 2005),
101.041 (Vernon Supp. 2009) (listing fees in court of appeals); Fees Civ. Cases
B(1), (3) (listing fees in court of appeals).  After being notified that this appeal was
subject to dismissal, appellant Trials 240 LP, Commonly Known to the Defendant as
Tree Properties Ltd did not adequately respond.  See Tex. R. App. P. 5 (allowing
enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).
          We dismiss the appeal for nonpayment of all required fees.  We deny all
pending motions.
PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.